COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: SEBRA GONZALEZ,                        §               No. 08-18-00217-CV

                       Relator.                 §         AN ORIGINAL PROCEEDING

                                                §                IN MANDAMUS

                                                §

                                          ORDER

       Pending before the Court is Relator’s motion for emergency relief requesting a stay of the

bench trial scheduled for December 5, 2018 in cause number 2016DCM1045. The motion is

DENIED.

       IT IS SO ORDERED this 5h day of December, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, Palafox, JJ.